Great Northern Gas Company
621 Seventeenth Street, Suite 2150
Denver, CO 80293
(303) 295-0938
Fax: (303) 295-0973



October 20, 2003
 
Mr. Leroy Chavez
Westland Development Co., Inc
401 Coors Blvd. N.W.
Albuquerque, New Mexico 87121
 

Re:

Westland Development Co., Inc. Leases with

 

Great Northern Gas Company dated September 17, 2001.

 

Recorded in Book A25, Page 1245. Bernalillo County Records

 

and with Sun Valley Energy Corporation dated June 6 2000.

 

Recorded in Book A6, Page 7854. Bernalillo County Records

 

Bernalillo County, New Mexico



Dear Mr. Chavez:
 

Please let this letter serve as formal request for Westland Development’s
consent for assignment of certain rights owned by Great Northern Gas Company
(“GNG”) by virtue of GNG’s ownership in the captioned oil and gas leases. GNG
intends to assign its interest in said leases to XTO Energy Inc., a Houston,
Texas oil and gas exploration company. We hereby request the consent of Westland
Development Co., Inc. for such an assignment.



Please sign in the space provided below to indicate your approval of such
assignment. If you have any questions, please do not hesitate to contact us.
 
Very Truly yours,
 
s/s Thomas L. Di Grappa
President
 
TLD/tp
 
Westland Development Co., Inc. consents to the assignment described above.
 
WESTLAND DEVELOPMENT CO., INC.

BY:

s/s Barbara Page

ITS:

President & CEO

Date:

11/5/03



